NO. 07-07-0097-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

DECEMBER 13, 2007
 ______________________________

RICARDO FLORES MENDOZA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 48,446-E; HONORABLE RICHARD DANBOLD, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
	Appellant, Ricardo Flores Mendoza, was convicted of possession of a deadly
weapon within a penal institution and sentenced to seven years in the Institutional Division
of the Texas Department of Criminal Justice.  The sentence was ordered to begin upon the
completion of the sentence the appellant was serving at the time of the instant offense. 
We affirm.
 Appellant's attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court's judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.  Appellant has not filed a response.
 By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
	Accordingly, counsel's motion to withdraw is hereby granted and the trial court's
judgment is affirmed.

							Mackey K. Hancock
							          Justice


Do not publish.  

is Court has no discretion to permit
Appellant's untimely filed notice of appeal to confer jurisdiction over his appeal.  See In re
T.W., 89 S.W.3d 641, 642 (Tex.App.-Amarillo 2002, no pet.) (op. on reh'g).  See generally
Denton County v. Huther, 43 S.W.3d 665, 667 (Tex.App.-Fort Worth 2001, no pet.)
(dismissing an accelerated appeal for want of jurisdiction where appellants failed to file
their notice of appeal within twenty days after the date the order was signed).
	Pending before this Court are two separate court reporters' requests for extensions
of time in which to prepare the reporter's record.  Considering our disposition of Appellant's
appeal, those requests are rendered moot.
	Accordingly, this purported appeal is dismissed for want of jurisdiction.

							Patrick A. Pirtle
							      Justice
 
 
 
Do not publish.